On November 1, 1989, at approximately 12:10 a.m., Detectives Bienvenido Santiago, James Kennelly, and Robert Preston, all from the Cleveland Police Department's Vice Unit, were patrolling the "high crime area" of East 36th Street and Euclid Avenue in the city of Cleveland, Ohio. During their patrol, the detectives observed a female flagging down passing automobiles and speaking to the men inside the vehicles. Suspecting that the female was engaging in prostitution, the detectives pulled up next to her and told her to go home. She agreed and left the area.
About ten to fifteen minutes later, the detectives observed the same female engaged in the same activity. Once again, they approached the female, but this time they arrested her for disorderly conduct. Upon the female's arrest, she asked the detectives to drive by her boyfriend, who was sitting in a nearby parked car. The detectives complied and drove to the parked car located in an adjacent parking lot.
Detectives Santiago and Kennelly exited the police car and approached the parked car. As they walked toward the car, they observed the defendant-appellant William Ward ("appellant") behind the driver's wheel, making a motion with his right hand. It appeared to the detectives that appellant was attempting to hide something between the front seats.
Suspecting that appellant may have been hiding a gun or drugs, Detective Santiago instructed appellant to exit the car with his hands straight up in the air. While appellant had his hands on the top of the car, Detective Santiago shone his flashlight into the car and saw, in plain view, a "straight shooter" cocaine pipe sticking out of the seat. Detective Santiago retrieved the pipe and appellant was arrested. It was later determined that the pipe contained cocaine residue.
On February 6, 1990, appellant was indicted by the Cuyahoga County Grand Jury for one count of possession of cocaine, in violation of R.C. 2925.11, and one count of possession of criminal tools, in violation of R.C. 2923.24. At his arraignment on March 7, 1990, appellant pleaded not guilty.
On April 30, 1990, appellant filed a motion to suppress, and on May 4, 1990, the trial court conducted a hearing on appellant's motion. After hearing all the evidence and oral arguments, the trial court denied appellant's motion to suppress.
On the same day, appellant retracted his not guilty plea and entered a plea of no contest. Appellant was then found guilty of both counts. The trial court subsequently sentenced appellant to a term of one and one-half years on *Page 703 
each count. Appellant's sentence was suspended, and he was placed on two years' probation.
Appellant filed a timely notice of appeal and subsequently raised the following assignment of error:
"The trial court erred in allowing the use of evidence which was seized without a warrant and without any exception to the warrant requirement in violation of the Ohio Constitution and the United States Constitution."
The issue in the instant case is whether the investigative stop of appellant and subsequent seizure of the cocaine pipe were proper.
"The propriety of an investigative stop by a police officer must be viewed in light of the totality of the surrounding circumstances." State v. Bobo (1988), 37 Ohio St.3d 177,524 N.E.2d 489, paragraph one of the syllabus.
In this case, the area in question was a "high crime area," and the detectives were patrolling said area at a very late hour. Upon the request of appellant's girlfriend, who had just been arrested, the detectives drove to appellant's parked car. The detectives saw appellant make furtive movements as if he was hiding a gun or drugs. There was evidence that the detectives were very experienced in investigating criminal activity in this "high crime area," and they exhibited suspicions that appellant was involved in criminal activity.
We find that the totality of the circumstances does cumulate into an articulable suspicion that justified an investigative stop of appellant. Accordingly, we conclude that the detectives properly removed appellant from the car and had him place his hands on top of the car.
We further conclude that, under the circumstances, the cocaine pipe was properly confiscated, since it was in plain view of the detectives while they conducted a lawful investigative stop of appellant.
For the foregoing reasons, we determine that the trial court did not err in denying appellant's motion to suppress.
The trial court judgment is affirmed.
Judgment affirmed.
KRUPANSKY, J., concurs.
HARPER, J., dissents.